Citation Nr: 1727650	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-44 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to an effective date prior to August 31, 2010, for service connection for ischemic heart disease (IHD). 

2.  Entitlement to an effective date prior to August 29, 2008, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

This case comes to the Board of Veterans' Appeals (Board) from December 2011 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a December 2011 rating decision, VA granted service connection for ischemic heart disease effective March 7, 2011.  The Veteran filed a notice of disagreement (NOD) with the effective date and evaluation assigned.  The issue regarding an increased evaluation for IHD was decided by the Board in December 2015.  

In February 2014 the Veteran was notified that service connection for IHD was granted effective August 31, 2010.  A January 2015 letter from the Veteran's attorney was an NOD with that effective date.  In a December 2015 remand, the Board directed the AOJ to provide a Statement of the Case (SOC) SOC addressing this matter.  The Board deferred adjudication of the claim for an earlier effective date for TDIU in order for the issuance of the SOC addressing the claim for an earlier effective date for IHD.  In a January 2016 letter, the Veteran's representative asserted entitlement to an earlier effective date for TDIU and referenced the January 2015 letter regarding an earlier effective date for service connection for IHD.  The Board finds that the January 2016 letter is timely and will construe that letter as the Veteran's substantive appeal as to the issue of entitlement to an effective date prior to August 31, 2010, for service connection for IHD.  See 38 C.F.R. § 20.302(b) (2016); Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

The Board notes that in a May 2017 letter, the Veteran's attorney referred to a number of matters he believed were before the Board.  However, the attorney expressly limited his claims in a January 2015 letter ("[T]he veteran only wishes to keep his diabetic foot ulcers and IHD active as those relate to an support his appeal for an earlier effective [date] for entitlement to unemployability.").  In a December 2015 Board decision, the Board determined that "all issues formerly developed for appellate consideration have been withdrawn and there are now only four issues remaining for appellate consideration[:] . . . residuals of diabetic ulcers with osteomyelitis of the right great toe and for IHD, as well as earlier effective dates for a TDIU rating and for service connection for IHD."  The Veteran did not dispute the Board's ruling with regard to withdrawal of matters and the narrowing of issues on appeal.  Thus, the issues withdrawn from appellate consideration by the January 2015 letter and dismissed by the Board in December 2015 will not be addressed further.  See 38 C.F.R. § 20.204 (2016).  

The issue of entitlement to an effective date prior to August 29, 2008 for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 7, 2011, VA received the Veteran's service-connection claim for ischemic heart disease.  

2.  At the time of receipt of the March 7, 2011, claim, there were no pending or otherwise unadjudicated claims for ischemic heart disease.

3.  Pursuant to a liberalizing law, an effective date of August 31, 2010 for service connection for ischemic heart disease was granted in December 2013.


CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2010 for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - Earlier Effective Date

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Regarding VA's duty to notify, the RO previously sent a letter to the Veteran providing the notice required for how effective dates are determined in May 2011.  Benefits were subsequently granted, and the Veteran appealed the effective date assigned.  

Analysis - Earlier Effective Date

The Veteran submitted a claim for coronary artery disease by correspondence date stamped March 7, 2011 as the date received by VA.  In a December 2011 rating decision, VA granted service connection for ischemic heart disease effective March 7, 2011.  In a December 2013 rating decision, the RO assigned an effective date of August 31, 2010, noting that the Veteran's claim for ischemic heart disease was received within one year of a liberalizing law.  

Effective August 31, 2010, the list of herbicide-associated diseases in 38 C.F.R.      § 3.309 was amended to include ischemic heart disease.  Based on this change in the law, the RO granted an effective date of August 31, 2010.  

The effective date of an award of service connection granted under a liberalizing law or administrative issue is the effective date of the liberalizing law or administrative issue, provided that the Veteran's claim is received within one year of that date.  See 38 U.S.C.A.§ 5110(g); 38 C.F.R. § 3.114(a).  The Board notes the Veteran's claim was received in March 2011, within one year of the liberalizing law, and finds that an effective date of August 31, 2010 is warranted.

The Board also notes the Veteran also meets the regulation's definition of a Nehmer class member as he is a Vietnam Veteran with an herbicide covered disease.  See 38 C.F.R. § 3.816(b)(1).  However, as the Veteran's claim for ischemic heart disease was received by VA in March 7, 2011 and initially decided in December 2011, an earlier effective date under 38 C.F.R. § 3.816(c)(2) is not warranted.  

The Veteran's representative contended in a January 2012 statement that the Veterans' submission of medical evidence, received in February 2011, should have served as an informal claim for service connection for ischemic heart disease.  The Board notes that this contention is considered moot due to the effective date of service connection of August 31, 2010.  The Board can discern no other potential source of an earlier effective date, either from the Veteran or the Veteran's representative, including clear and unmistakable error, which has not been alleged here.  

In sum, the Veteran does not meet the criteria for establishing an effective date prior to August 31, 2010 for the grant of service connection ischemic heart disease.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  On the facts found above, an effective date for the grant of service connection for ischemic heart disease earlier than the effective date of the relevant liberalizing administrative issue (i.e., August 31, 2010) is not warranted.  

There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An effective date prior to August 31, 2010 for the grant of service connection for ischemic heart disease is denied.


REMAND

A rating decision dated December 2013 granted a total rating based on individual unemployability due to service-connected disabilities (TDIU) (an issue which had been on appeal), effective August 29, 2008, the date the Veteran's claim for TDIU was received.  See Correspondence dated August 29, 2008.  

The Veteran reported on his claim for TDIU dated September 2008 that he receives Social Security Administration (SSA) disability benefits and that he ceased working in December 2007.  The Board notes that an exhibit dated October 7, 2008 is a response from SSA that includes a copy of the Veteran's SSA records on a CD-ROM.  However, while the letter noting the attachment of the CD-ROM is contained in the electronic claims file (Veterans Benefit Management System or VBMS), the contents of that disc-that is, the evidence requested-is not in the VBMS file or in any other electronic database associated with the file.  
These records are directly relevant to the remaining issue of entitlement to an earlier effective date for TDIU and should be associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.   Request SSA provide another copy of the Veteran's relevant claims file documents, explaining the basis for the request, if necessary.  

As many attempts should be made as necessary to obtain these documents, to include requesting a specific negative response and information as to the ultimate disposition of the records if a negative response is provided.

2.  If necessary, attempt to obtain from the VBMS scanning vendor or other federal repository the CD-ROM provided by SSA with the Veteran's relevant records on it. 

Once the CD-ROM has been received, the complete contents should be printed and scanned into VBMS or otherwise uploaded to VBMS such that any adjudicator reviewing this matter, to include at the Board, may access and review every page.  

As many attempts should be made to obtain this CD-ROM from the physical claims file as are necessary to obtain them or to demonstrate that further attempts would be futile.

3.  If the benefit sought on appeal is not granted in full, the RO/AMO must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


